DETAILED ACTION
1.	This final Office action considers claims 1-21 and 26-39 and is in response to the applicant’s 02/19/ 2021 amendment and response. Applicant amended claims 5, 7, 9-11, 14, 16-17, 19-21, 26-27, 29, 31, 33-34 and 36-39, and cancelled claims 22-25.  Therefore, claims 1-21 and 26-39 are currently pending.
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Response to Arguments
Objection to the Amendment - 37 CFR 1.173
3.	Objection to the amendment is withdrawn, in view of Applicant providing support for the claims changes and underlining the new claims including claim numbers. However, as will be explained infra, the amendment to the claims are objected for reasons that the amendment does not comply with the requirement of the 27 CFR 1.173 (b).       

Claim Rejections - 35 U.S.C. § 251 - Reissue Oath or Declaration
4.	The rejection of claims 1-21 and 26-39 under 35 U.S.C. 251 as being based on a defective oath/declaration is withdrawn, in view of Applicant submitting a replacement declaration.

Claim Interpretation under 35 USC 112 sixth paragraph
5.	In the last Office action, it was determined that the original claims 1-20 and new claims 21-39 invoke interpretation under 35 USC 112 sixth paragraph, and indicated that the functions recited in those claims are not typical functions performed by a computer processor and would require additional programming to implement the functions in those claims. It was indicated that the specification does not provide sufficient structure in the form of algorithm or step procedure such that one of ordinary skill in the art would understand the structure that perform the claimed functions. 
	Applicant disagrees that the pending claims 1-21 and 26-39 which now recite one or more processors, invoke 35 U.SC. 112 ¶ 6, and further disagrees that pending claims are indefinite and/or lack sufficient written description support. (Remarks at 16) Applicant argues 
“[c]laims 1-21 and 26-39 now recite one or more processors including the recited processing partitions. Arguing that the ’616 patent describes;
One or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processor (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as programmable Logic Device (PLDs) or application specific ICs (ASICs) ‘616 patent, 4:52-56 
Applicant argues that a POSITA would have recognized that, as amended, each claimed partition is part of one or more processor, such as a DSP, microprocessor, IC, PLD, and/or ASIC. (Remarks at 16)
	The examiner respectfully disagrees. Even if the scope of the claims were not broadened after the two years statutory period, the mere citing a processor in a claim, does not guarantees that the specification discloses an algorithm or step/procedure for performing the claimed functions. This issue was squarely addressed in the previous Office action. “For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."” Id. [Emphasis added]
	In the present situation, the specification is silent as to the structure and/or algorithm (or step/procedure) that perform the functions recited by the “common processing partition”, first processing partition”, and “second processing partition” in claims 1, 9, 26 and 32. Applicant points to some conventional digital signal processor (DSPs), conventional microprocessors, or integrated circuits (ICs) such as programmable Logic Device (PLDs) or application specific ICs (ASICs). However, the question is not whether a conventional DSP, a conventional PLD or a conventional ASIS with a CPU and memory has structural meaning for a person of ordinary skill in the art to perform any function, rather the question is whether any available off the shelf conventional DSP, a conventional PLD or a conventional ASIS (as recited in claims 1, 9, 26 and/or 32) for executing instructions stored in the memory without providing an explanation of the appropriate algorithm (that the related programs are based upon), would be an adequate disclosure of the corresponding structure to perform the specific claimed function satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623. Indeed, if any conventional DSP, a conventional PLD or a conventional ASIS is capable of performing the claimed function, then this would entail that the function is well known in the art, since any 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. (MPEP 2181, II. (B.))

The specification at Fig. 4 shows black boxes designed to perform the recited functions. However, the specification is devoid of any explanation of the appropriate algorithm or step/procedure (that is related to the programs), that would have been adequately described to satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. Additionally merely referencing a specialized computer (e.g., a "conventional DSP, PLD or ASIS"), or elements that are essentially a black box designed to perform the recited function (such as the black boxes in Fig. 4), will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.
	Applicant with respect to claims 32-39 which recite “processing means” for performing certain claimed functions which do invoke 35 U.S.C. § 112, ¶ 6 argues that the ‘616  patent recites sufficient steps and procedures for corresponding structures to perform the claimed functions, as shown in Figs. 1-3 and described in detail at least at 7:29 through 9:18.  (Remarks at 17) Applicant with respect to the claim 32 limitation, “a common processing means for Id.,)  Later with respect to claim 33 and the claim limitation, “first and second processing lane … to monitor said first processing lane,” points to the portion of the ’616 patent at 7:59-66, 8:40-55 and Fig. 3 to show support for the structure that perform the claimed function. However, the addressed portion at 8:40-55 describes the “the common processing means” refers to some other units which are not clear as to what type of structure they are. In other words, the portion refers to black box 84 and 86 (both called COMMAND SELECT), where each has a first input (for receiving normal mode output signal) and a second input (coupled to the outputs of the command processor 92 and 94, yet these sub-structures of the “command processing means” are part of “one or more processor.” See claim 1 for example recites “the control system including one or more processor, the one or more processor comprising.” The examiner acknowledges that the specification states that, “One or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processors (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as Programmable Logic Devices (PLDs) or application-specific ICs (ASICs).” (Id., at 4:52-56) however, it is unclear what function is performed by the hardware/structure and or the processor in the claim. Additionally, the processor comprises not only the “common processing partition,” but also comprises “a first processing partition” and “a second processing partition.” The specification is silent as to what the structure of these two partitions might be. As stated earlier, merely referencing a specialized computer (e.g., a "processor"), some undefined component of a computer system (e.g., "selector unit"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer 
	Applicant with respect to the structure of claim 33 which recites, “first and second processing lanes,… to monitor said first processing lane”, points to Fig. 3 and the description at 7:59-66, and argues that, in Fig. 3, command processing lane 72 (a first processing lane) includes portions of the first, second, and common processing partitions (processing means), and monitoring processing lane 74 (a second processing lane) includes portions of the first, second, and common processing partitions (processing means) (Id., at, 7:59-66) Describing that, “ as discussed above , the control signal is produced by selecting between normal mode output signals and direct mode signals depending on a failure status of the first partition. ’616 patent, 8:40-55. As shown in Fig. 3, this process is performed in the command processing lane 72, which includes the top half portion of the first, second, and common processing partitions in ACE 60, and including at least selector unit 86.” (Remarks at 18)   
	The examiner respectfully disagrees with the Applicant’s argument. As stated earlier, the structure of the first and second processing means are not sufficiently described. The specification does not describe the portion of first, second and, common processing means and what each include or does not include.
	Applicant with respect to the structure of claim 31 which recites, “first and second processing lanes,… to monitor said first processing lane”, points to the specification at 7:14-17; 8:8-15, 8:56-9:11 and Fig. 3 and associated discussion. The examiner respectfully disagrees. The addressed portions of the specification describes the function of the devices and describes that the input and output of devices in the system and how they are connected to each other. The 
	Applicant further argues that,
“While Applicant above provides two examples to explain the steps performed to achieve the functions claimed in claims 32 and 33, Applicant respectfully submits that the functions claimed in each of claims 32-39 are likewise explained in as much detail in the diagrams of Figs. 1-3 and the written descriptions in at least 7:29 through 9:18.” 

 	The examiner respectfully disagrees. Once again, the issue is not whether the functions are explained in the specification, rather the issue is whether the structure and/or algorithm that perform the functions in the claims are sufficiently explained in the specification, because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
6.	In the last Office action, it was determined that many claim terms in claims 1-39 invoke interpretation under 35 USC 112 sixth paragraph. Because of this determination, claims 1-39 above the Applicants’ arguments are not persuasive and the rejection of pending claims under 112 second paragraph are maintained.
In the previous non final Office action the following claims were rejected under 35 U.S.C. § 112 second paragraph for reasons other than not having structure and/or algorithm under 35 USC 112 (f) analysis.  
Claims 5, 7 and 9 were rejected under 35 U.S.C. § 112 2nd ¶ for various reasons. (Id., at p. 23) The rejection of claims 5, 7 and 9 in the non final Office action are withdrawn, in view of Applicant amending the claims. 
Claims 10, 14, and 22 were rejected under 35 U.S.C. § 112 2nd ¶, because of reciting “communication path” did not have antecedent basis. (Id.) Claim 22 is now cancelled. The rejection of claims 10, and 14 are withdrawn, in view of Applicant amending those claims.     
Claim 11 was rejected under 35 U.S.C. § 112 2nd ¶, because the “outage stage” was indefinite and “actuator control signal” did not have antecedent basis. (Id.,) The rejection of claim 11 is withdrawn, in view of Applicant amending the claim.     
Claim 16 was rejected under 35 U.S.C. § 112 2nd ¶, because the claim was incomplete. (Id., p. 24) The rejection of claim 16 is withdrawn, in view of Applicant amending the claim.     

Claim 19 was rejected because the metes and bound of the claim limitation was unclear. The rejection of claim 19 is withdrawn, in view of Applicant amending the claim.  
Claim 26 was rejected because “mode input signal” did not have antecedent basis. Also the claim was rejected  because “second mode input signal was indefinite.  The rejection of claim 26 is withdrawn, in view of Applicant amending the claim.  
Claim 33 was rejected because of improper dependency. The rejection of claim 33 is withdrawn, in view of Applicant amending the claim.  

Claim Rejections - 35 U.S.C. § 112 – First Paragraph
7.	In the last Office action, it was determined that claims 1-39 invoke interpretation under 35 USC 112 sixth paragraph. Because of this determination, claims 1-39 were rejected under 35 U.S.C. 112 first paragraph as claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Applicant in his response, cancelled claims 22-25 and argues that claims 1-21 and 26-39 are amended and did not presented any new argument with respect to this rejection. Because claims 1-20 and 26-39 invoke interpretation under 35 USC 112 sixth paragraph, and the structure and/or algorithm that perform claimed functions were not identified in the specification as stated above in response to the Applicant’s arguments, the rejection of claims under 35 U.S.C. § 112 1st ¶ paragraph are maintained.  
In the previous non final Office action the following claims were rejected under 35 U.S.C. § 112 1st ¶ for reasons other than not having structure and/or algorithm under 35 USC 112 (f) analysis.  
Claims 9 and 21 were rejected because the claims were directed to each of the first and second processing lanes included in the first and second and the common processing partition, while the specification discloses that “the processing lanes each include a portion of the first processing partition, the second processing partition, and the common processing partition. (Id., at ¶ 27) The rejection of claims 9 and 21 are withdrawn, in view of Applicant’s amending those claims. 
Claim 10 was rejected because the claim did not have written description support for the “wherein said second processing partition is at least partially isolated from said communication path.” Id.  The rejection of claim 10 is withdrawn, in view of Applicant’s amending the claim.
Claim 11 was rejected because the claim did not have written description support for the “wherein said second processing partition is at least partially isolated from said output stage.” Id.  The rejection of claim 11 is withdrawn, in view of Applicant’s amending claim 11. 
Claims 19 and 20 were rejected because the claim did not have written description support for the “intermediate signal.” Id.  The rejection of claims 19 and 20 are withdrawn, in view of Applicant’s amending those claims. 
Claims 22-23 were rejected for several reasons. Claims 22-23 are now cancelled. Therefore, the rejection of claims 22 and 23 are moot. 

Claim 27 was rejected for reciting “wherein the mode input signal indicating an invalid output signal from the first processing lane is generated by the common processing partition.” The rejection of claims 27 is withdrawn, in view of Applicant’s amending the claim. 
Claim 29 was rejected for reciting “the mode input signal indicating ... on a comparison of the output signal from ... the second processing lane.” The rejection of claims 29 is withdrawn, in view of Applicant’s amending the claim. 
Claim 33 was rejected for the same reason indicated in the rejection of claim 21. The rejection of claim 33 is withdrawn, in view of Applicant’s amending the claim.
Claims 38-39 were rejected for being directed to a situation where the common processing means (partition) is configured to produce the control signal based on the second processing means, when the first processing lane and the second processing lane fail. The rejection of claims 38-39 are withdrawn, in view of Applicant’s amending those claims. 

Claim Rejections - 35 U.S.C. § 251 – New Matter 
8.	In response to the rejection of claims under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought, Applicant argues that pending claims 1-21 and 26-39 are amended and therefore  are not indefinite and do not claim features that are not described in the specification. Applicant points to his previous arguments and argues that the ‘616 patent explains and supports the claimed subject matter. As set forth above, the rejection of claims under 35 U.S.C § 112 1st ¶, for not describing the structure and/or algorithm in the specification is maintained. However, the rejection of claims for reasons other than not having structure and/or algorithm under 25 USC 112 (f) analysis is withdrawn. 
Claim Rejections - 35 U.S.C. § 251 – (Broadened Claims after Two years) 
In the previous Office action, it was indicate that 22-23 and 26-39 were rejected under 35 U.S.C. §251 as being broadened in a reissue application filed outside the two years statutory period. Applicant in response cancelled claims 22-23 and argues that the claims 1-21 and 26-39 as amended, do not recite any new or broadening matter. 
The Examiner notes that claims 22-23 are now, cancelled and therefor, the rejection of 22-23 claims are moot. With respect to the rejection of claims 26-39 since claim 26 is amended the claim is no longer broadened and as such the rejection of claims 26-39 under 35 U.S.C. § 251 as being broadened in a reissue application filed outside the two years statutory period is hereby withdrawn. 

Claim Rejections - 35 U.S.C. § 103  
9.	 Applicant with respect to the rejection of claims under 35 U.S.C. § 103 over Yount in view of Platzer argues that the primary reference Yount is not prior art to this application, because Yount’s effective filing date only qualifies it as prior art under 35 U.S.C. § 102(e). Arguing that Yount and the present application were commonly owned by Honeywell International Inc. at the time the invention of this application was made. Applicant points to the record of assignment for application 11/394,415 to Honeywell International, Inc. recorded on March 31, 2006, and that the record of assignment for application 10/112,552 to Honeywell International, Inc. recorded on June 4, 2002 (unchanged as of March 31, 2006 and also currently unchanged). Applicant argues that, Yount and Platzer and their combination fail to teach or suggest every element of the claims currently presented. The Examiner agrees with the Applicants’ assertions. Yount is not prior art because, because Yount’s effective filing date only 

Objection to the Amendment
10. 	The MPEP states in part, 
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filling, or by an amendment paper in reissue application, must include the following markings.
(1)    The matter to be omitted by reissue must be enclosed in bracket; and 
(2) the matter to be added by reissue must be underlined.” [Emphasis added] (Id., at 1453, and 37 CFR 1.173)

The amendment to the claims are objected to because the matter to be omitted is shown by strikethrough rather than being enclosed in bracket. Additionally, the new claims are not completely underlined. See MPEP 1453 (V.)(C.) for examples of proper amendments and specifically Example 5, “Presentation of New Claims” that states, “[E]ach new claim (i.e., a claim not found in the patent, that is newly presented in the reissue application) should be presented with underlining throughout the claim, including the claim number.” 
Additionally, MPEP as to the “Amendment of New Claims” indicates that “An amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended "new claim" containing the amendatory material, and completely underlining the claim, including the claim number. Examiners may accept an amendment even if the claim number is not underlined or the status identifier(s) used is not a status identifier recommended by 37 CFR 1.173(b)(2)  or 1.121(c). Although 37 CFR 1.173(b)(2) does not require using the status identifier "new", its use is all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment. Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change. Id. [Emphasis added]
In the present situation, Applicant has not underlined the entire new claims and has used marking as to what has been changed from the last version, which is improper.1   
 

112 6th Paragraph Claim Construction
11.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions 
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence 

It is determined that claims 1-21 and 26- 39 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.

	Claim 32 recite:
Phrase (1): a common processing means for receiving a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (2): a first processing means coupled to the common processing means, the first processing means receiving the at least one first mode input signal and the flight input signal from the common processing means and producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal; and
a second processing means coupled to the common processing means and configured to generate the second mode signal in response to the flight input signal when the first processing means fails. 
The Phrases (1-3) meet invocation prong (A) because “means for …” language is recited. It is found that “common processing means”, “first processing means” and “second processing means” do not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-3) do not denote particular structure either expressly or inherently. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (6th paragraph). 

Corresponding Structures:  
 	A review of the specification shows that the corresponding structure or material as described for performing the recited function of phrases (1-3) are based on Figs. 1 and 3, and their associated discussions. With respect to Phrase (1), according to the specification, common processing means (See Abs., Fig’s 1 and 3, element 24), receiving a flight input signal (Id. Fig. 1, the pilot input signal from pilot enceptors 32, and at 5:52-54, and 63-65. Also Fig. 3, and at 8:32-35), and at least one first mode input signal (Id. Fig. 1, the normal mode signal from the FCM 12, 14, 16, at 5:48-49), and for producing the control signal in response to one of a first mode output signal and a second mode signal (Id. Fig, 1, and at 5:59-62, also Fig. 3, and at 8:63 – 9:3) 
a first processing means (Id. Fig, 1 and 3, element 22) coupled to the common processing means (Id. element 24 and 22 at 5:45-52), the first processing means receiving the at least one first mode input signal means (Id., at 5:47-52, normal mode from FCMs 12, 14, 16) and the flight input signal from the common processing means (Id., pilot input signal at 5:52-56) and producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal (Id. at 5:59-61). 
With respect to Phrase (3), the specification discloses that a second processing means coupled to the common processing means (Id. Figs. 1 and 3, element 26 and at 5:47-56) and configured to generate the second mode signal in response to the flight input signal when the first processing means fails (Id. Figs. 1 and 3, and at 7:21-28 and 8:23-31).
However, none of the structures recited in Figs. 1 and 3 and their corresponding description as recited above, appear to disclose the corresponding structure and/or algorithm (in the form of flow chart or step/procedure) related to these claimed functions. The specification describes the following:
“In one exemplary embodiment, the control system comprises the normal mode partition, a direct mode partition, and a common partition that is preferably "simple" in compliance with DO-254. Both of the normal mode partition and the direct mode partition operate with portions of the common partition to produce output command signals.”
Id. at 3:64 – 4:3 
The specification further discloses, “[O]ne or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processors (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as Programmable Logic Devices (PLDs) or application-specific ICs (ASICs)2.” (Id. at 4:51-56) 
From the specification, it appears that, the three ‘means plus functions’ in claims 32 are performed by three computer partitions (the first, the second, and the common processing partitions) disclosed in the specification. However, with respect to claiming a means for performing a specific computer implemented function the MPEP states in part,
“a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).” [Emphasis added] (Id. at 2181 (II.) (B.)) 
 MPEP further states, 
“An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.” 
Since, the claim uses ‘processing partition’ such as ‘common processing partition’ and the like, assuming, ‘arguendo’, that a ‘microprocessor’ is performing the functions of the ‘common processing partition’. The specification however, does not explain what particular 

Claim 33 recites,
The control system of claim 32, further comprising first and second processing lanes, each of said first and second processing lanes comprising a portion of each of said first processing means, said second processing means, and said common processing means, said first processing lane configured to produce the control signal, said second processing lane configured to monitor said first processing lane..  

The Phrases meet invocation prong (A) because “means for …” type language is recited.  It is found that first and second “processing lane”, do not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases do not denote particular structure either expressly or inherently. 
The Phrase meet invocation prong (B) because there is a functional language recitation to ‘produce’ and ‘monitor’.  
The Phrase meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (6th paragraph).
Corresponding Structures:  
A review of the specification shows that the corresponding structure or material as described for performing the recited function of the phrases is based on Fig. 3, requiring explaining that the ACEs 60 and 68 each have dual processing lane identified as top half (72) and bottom half (74) of the Fig. 3. The specification however, is silent as to what particular structure and/or algorithm performing the functions of monitoring and command. The specification dos not even mention what is being monitored in the first processing lane.   
Claim 34 recites,
the common processing means is configured to determine a failure of the first processing partition based on the presence of an encoded data packet in the first mode output signal. 
The claim adds more functionality to the function performed by the first processing lane. As stated earlier the ‘common processing means’ invoke 112 (6th paragraph).
Corresponding Structures:  
A review of the specification shows that the corresponding structure or material as described for performing the recited function of the phrases is based on Fig. 3, and described at 7:14-20 that mitigation of the normal mode processing partition is provided using the encoded heartbeat signal and the comparison of the selected command with the originated command via the wrap path 31. Id. besides the fact that in the specification comparison is performed by wrap path 31 which is part of the first processing means (see Fig. 1), the specification is devoid of any    
Claim 39 adds more functionality to the functions performed by the three means in claim 32. For example the limitation in claim 32 that the ‘common processing partition’ (hereinafter the “CPP”) is based on certain standard, does not change the fact that the specification of the ‘616 patent provide support for the function of the CPP.    
	Claim 1 recite:
	Phrase (1) “a common processing partition configured to receive a flight input signal and at least one first mode input signal, said common processing partition configured to produce the control signal in response to one of a first mode output signal and a second mode signal. 
Phrase (2) a first processing partition coupled to said common processing partition and configured to receive said at. least one first mode input signal and said flight input signal from said common processing partition and further configured to produce said first mode output signal in response to one of said at least one first mode input signal and said flight input signal; and
Phrase (3) a second processing partition coupled to said common processing partition and configured to generate said second mode signal in response to said flight input signal when said first processing partition fails.


The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (6th paragraph). 

Corresponding Structures:  
As to the corresponding structure for the three means in this claim, see the analysis of the structure of the same element in claim 32, above. As set forth above, the specification, does not explain what particular structure and/or algorithm, in the form of a flow chart (or step procedure) for performing the functions of each of the three ‘processing partition(s)’ in claim 1. 

Claims 5 recite:
“a logic coupled to said bus interface and configured to select a command based on said at least one first mode input signal and further configured to validate said command.”
Claims 6 recite:
further configured to: detect said encoded data packet in …when said first processing partition fails.”  
The two phrases meet invocation prong (A) because “means for …” type language is recited. It is found that the “logic” (in claim 5) and ‘first processing partition’ (in claim 6) are generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the above Phrases do not denote particular structure either expressly or inherently. 
The Phrases meet invocation prong (B) because there is a functional language recitation to ‘select a command’ and ‘validate said command’. 
The Phrases also meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (6th paragraph). 

 Corresponding Structures:  
As to the structure of a logic, as addressed above with respect to the structure of the ‘first processing means’, the specification does not explain any particular structure and/or algorithm in the form of flow chart and/or step procedure, to perform the functions.   
Dependent claims 2-4, 7 and 21 adds more functionality to the functions performed by the three means type language in claim 1. It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure and/or algorithm of the wherein clauses in the claim.

Claim 9 recite:
an actuator control system configured to transmit a control signal to the actuator, said actuator control system including one or more processors, the one or more processors comprising:
Phrase (2): a common processing partition configured to receive a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (3): a first processing partition coupled to the common processing partition, and  configured to produce said first mode output signal in response to one of the at least one first mode input signal; and
Phrase (4): a second processing partition coupled to the common processing partition and configured to generate the second mode signal in response to said flight input signal; and 
Phrase (5): a flight control module (FCM) coupled to said actuator control system, said FCM configured to: produce said at least one first mode input signal in response to said pilot input signal; receive said first mode output signal; and determine when said first processing partition fails based on said first mode output signal.    
The Phrases (1-5) meet invocation prong (A) because “means for …” type language is recited. It is found that the “actuator control system”, the “common processing partition”, the  “first processing partition”, the “second processing partition”, and the “flight control module” are all generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-5) do not denote particular structure either expressly or inherently. 
The Phrases (1-5) meet invocation prong (B) because there is a functional language recitation to ‘transmit, ‘receive’ ‘produce’ in Phrases (1-3), ‘generate’ and ‘produce’ in Phrases (4-5).
The Phrases (1-5) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.
These limitations invoke 112 (6th paragraph).  
Corresponding Structures:  
Id. at 4:47-51) The specification further disclose that the ACE 20 receives signals from FCM 12, 14 or 16 via bus 18, and comprises a normal mode processing partition 22 (interpreted as first processing partition in the claims), a direct mode processing partition 26 (interpreted as second processing partition in the claims), and a common processing partition 24 (interpreted as common processing partition in the claims) coupled to the normal mode processing partition 22 and the direct mode processing partition 26. (Id. at 5:30-36) As such, it appears that the function performed by the actuator control system or the ACE is performed by the three means identified in the analysis of claims 32 or the three ‘means type’ language of claim 1, which are repeated as phrases 2-4 in the present claim 9. With the exception that the “first processing partition” in here, comprises a first processing lane and a second processing lane, but the function performed is in response to “one of said at least one first mode input signal.3” However, as stated in the analysis of claims 1 and 32, the specification is devoid of adequate structure and/or algorithm to perform the claimed functions. In particular, the specification states that the ACEs 60 and 68 each have dual processing lanes 72, 74. Depicted in Fig. 3, the processing lane 72 is half of ACE 60, separated by the horizontal dashed line right in the middle of ACE 60. (Id. at 7:59-66) Processing lane 72, identified as top half portion of Fig. 3, include a portion of a normal mode partition, direct mode partition and common partition4. (Id. at 7:61-66) Assumingly these three portion partitions are portions of the first, second, and the to produce said first mode output signal in response to one of the at least one first mode input signal” in claim 9. The use of the phrase “configured to produce” is not an adequate structure for production of output signal because it does not describe a particular structure and/or algorithm for performing the functions. This is beside the fact that, there is confusion as to whether, each processing lane include portion of the first, second and the common processing partition, or the first processing partition include the first and the second processing lane, which is a 112 first paragraph by itself.  
	As to the structure for performing the function performed by the FCM, the specification discloses that, “the control system [interpreted as system 20] is configured to receive computed command signals from an external source (e.g., one or more flight control modules (FCMs) and generate output command signals in response to the received computed command signals, and these output command signals are supplied to any device that is desired to be controlled by the control system.” (Id. at 4:3-8)  the specification further discloses that, “The FBW system 10 comprises one or more flight control modules (FCMs) 12, 14, 16, a communication path 18, such as a bus, coupled to the flight control modules 12, 14, 16, and an actuator control system 20, or actuator control electronics (ACE), coupled to the communication bus 18.” (Id. at 4:47-51)” There is no disclosure of any particular structure, either explicitly or inherently, in the form of a flow char and/or algorithm produce the function of the ‘flight control module’ recited in claim 9.
	Dependent claims 9-15 and 22 adds more functionality to the functions in claim 9. It is clear, when the disclosure does not adequately describe the major structures that perform the 

Claim 16 recites:
	[t]he method comprising the steps of:   
	Phrase (1): operating the normal mode partition to produce a normal mode output signal while partially isolating the direct mode partition from the common partition;
Phrase (2): selecting the direct mode partition only when the normal mode partition fails; and
Phrase (3): producing an actuator control signal by selecting one of normal mode output signal from the normal mode partition and the direct mode signal from the direct mode partition, wherein the direct mode signal from the direct mode partition is selected only when the normal mode partition fails.
 	The Phrases (1-3) meet invocation prong (A) because “steps for …” type language is recited. The term operating the normal mode partition convey that a “means” is performing the claimed function. It is found that the “normal mode partition”, the “direct mode partition”, and the “common partition” do not convey any particular structure. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘operate’, ‘select’, and ‘produce’ in phrases (1-3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (6th paragraph). 
Corresponding Structures:  
above. As set forth above, the specification, does not explain what particular structure and/or algorithm, in the form of a flow chart (or step procedure) is performing the functions in claim 16. Dependent claims 17-20 and 23-25 adds more functionality to the functions performed by the three steps in claim 1. 
It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure of the functions of the wherein clauses in the claim.    

Claim 26 recite:
	Phrase (1): a common processing configured to receive a pilot input signal and a first mode input signal;
Phrase (2): a first processing partition coupled to the common processing partition …the first processing lane of the first processing partition, configured to receive the first mode input signal from the common processing partition and produce a first mode output signal. 
a second processing partition coupled to the common processing partition, …, the first and second processing lane of the second processing partition each configured to receive the pilot input signal from the common processing partition and produce a second mode signal in response to the pilot input signal when the first processing partition fails;
Phrase (3): wherein the common processing partition is configured to receive the first mode output signal in each of the first and second processing lane and produce the control signal in response to the first mode output signal from one of the first and second processing lane, and the produced control signal is monitored based on the first mode output signal from the other of the first and second processing lane, 

The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ in Phrases (1-2), ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.
These limitations invoke 112 (6th paragraph).  
Corresponding Structures:  
	As to the corresponding structure for ‘common processing partition’, see the analysis of the structure of the same element in claim 32, above. 
	As to the structure for the first and second processing lane, that are configured to perform the functions, as set forth in the analysis of claim 9, the specification states that each processing lane include a portion of each of the first, the second, and the common processing partition. Therefore, one can assume that the functions performed by the each of the processing lanes are actually performed by the three processing partitions identified above. Additionally, Phrase (2) adds more functionality to the function performed by the common processing partition. The specification however, fails to disclosure any particular structure, either explicitly or inherently, in the form of a flow char and/or algorithm (or step procedure) to produce the functions of the first and second processing lane, and the common processing lane in claim.           

 	It is for all the above reasons that claims 1-21 and 26- 39 are rejected under 35 USC 112 second paragraph as being indefinite, and under 35 USC 112 first paragraph for failing to comply with written description requirement, as will be discussed further infra.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Original claims 1-21, and new claims 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth above with respect to the examiner’s claim interpretation of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claims recite various phrases such as “common processing means”, “first/second processing partitions means”, for performing various claimed functions. 
above)  A review of the specification provides further details as to the claimed functions; however, the examiner cannot ascertain any physical structure and/or algorithm, which corresponds to these claimed elements5. For all the reasons set forth above, the examiner determines that the specification does not clearly discloses the structure and/or algorithm in the form of flow chart or step/procedure to perform the corresponding functions in those claims. Therefore, the examiner finds that each of claims 1-20, and 21-39 are indefinite. 6
	In addition to the above, claim 9 is rejected because the claim recite, “said flight input signal” which does not have proper antecedent basis.  
For purposes of prior art rejections, the examiner has interpreted each of the above claimed limitations invoking 112 (f) in accordance with the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Original claims 1-21, and new claims 26-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1-21 and 26-39 as described above, the specification of the ‘616 patent does not provide adequate structure and/or algorithm in the form of a flow chart and/or step/procedure to perform the various claimed functions as recited in those claims (See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the specification does not describe with sufficient detail such that one of the ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  
When rendering patentability determinations, the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. [Emphasis added] See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B). [Emphasis added]

Claim Rejections -35 USC 251 (New Matter)

16	Claims 1-21 and 26-39 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Conclusion
17.	Applicant’s amendment necessitated the new ground of rejection. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur. 7:30 am to 4:30 pm, F. 8:00 am-noon, Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee:

/Ovidio Escalante/			/H.B.P/                                                                        Supervisory Patent Examiner, Art Unit 3992


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that, in addition to explaining what has been changed in the Remarks with respect to the new claims, Applicant may voluntarily provide a listing of claims aside from the list of the claims (underlining the entire claims), with marking  to show what has been changed from the previous version of the claims. 
        2 Later the specification for claiming system for controlling an actuator, in claim 9, explaining similar statement as, “Generally, actuators are controllable devices on an aircraft which are controlled by some other control device (e.g., a processor, a computer, a central processing unit, or the like) and which signal movement of certain attached structural portions of the aircraft, such as an aircraft surface. Such structures include airfoils, ailerons, elevators and like structures which move on the aircraft to operate the aircraft.” (Id. at 4:60-67)
        3 As stated in the rejection of claims under 112 second paragraph infra, it appears that this is a typographical error. Meaning that, similar to the other claims 1 or 32, this function should be ‘in response to one of said at least one first mode input signal and said flight input signal”.    
        4 See also claim 4 that recites, “each of said first and second processing lanes comprising a portion of each of said processing partition, second processing partition, and said common processing partition.” Id.  
        5 The specification broadly discloses, “[O]ne or more functional aspects of the FBW system 10 may be implemented with or in one or more conventional digital signal processors (DSPs), conventional microprocessors, or with integrated circuits (ICs) such as Programmable Logic Devices (PLDs) or application-specific ICs (ASICs).” (Id. at 4:51-56) 
        
        6 Examiner notes that in the event that Applicant maintain that the structure and/or algorithm for the means in claim 32 is the same as the structure and/or algorithm that perform the functions in claim1, then claim 32 may be considered to be duplicate of claim 1.